Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on December 10, 2021 has been received and entered.  Claims 1-15 have been amended and claims 16-19 has been newly added.  Claims 1-19 are subject to election/restriction requirement.  

	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to a powder composition, comprising: 5O to 95 % by weight of a copolymer mixture A of a copolymer, comprising 5 to 60 % by weight of polymerized units of  methacrylic acid and 95 to 40 % by weight of a C1 to C4- alkylesters of (meth)acrylic acid, and a copolymer 2, comprising more than 95 and up to 100 % by weight of polymerized units of a C4- to C4-alkylesters of (meth)acrylic acid, and 30 to 5 % by weight of a water-soluble cellulose B.


	Group II, claim(s) 8-11 and 16-18, drawn to a process for preparing a compressed dosage form comprising the powder composition according to Claim 1 the method comprising
i ) providing an aqueous dispersion of the copolymer mixture A and the water-soluble cellulose B,
ii) drying the aqueous dispersion, to gain Ha]] the powder composition,
iii)  mixing the powder composition with one or more biologically active ingredients and one or more pharmaceutical or nutraceutical excipient(s), to gain a mixture for compression, and
iv) compressing the mixture for compression in a form, to obtain the compressed dosage form.
Group III, claim(s) 11-15 and 19, drawn to a compressed dosage form, comprising one or more pharmaceutically or nutraceutically active ingredient(s), [fall the powder composition according to Claim 1, and one or more pharmaceutical or nutraceutical excipients.
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The lack unity of invention because even though the inventions of these groups require the technical feature of a powder composition, comprising: 5O to 95 % by weight of a copolymer mixture A of a copolymer, comprising 5 to 60 % by weight of polymerized units of  methacrylic acid and 95 to 40 % by weight of a C1 to C4- alkylesters of (meth)acrylic acid, and a copolymer 2, comprising more than 95 and up to 100 % by weight of polymerized units of a C4- to C4-alkylesters of (meth)acrylic acid, and 30 to 5 % by weight of a water-soluble cellulose B, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Meier et al. (Pub. No.: US 2008/0193522; Pub. Date: Aug. 14, 2008).  Meier discloses a mixture of two or more polymers comprising 2-60 wt% of polymer  I and 40-98 wt% of polymer II; wherein polymer I is a (meth)acrylate copolymer containing 90 to 100 wt. % radically polymerised of 40 to 95 wt. % of C1 to C4 alkyl esters of acrylic or methacrylic acid and 5 to 60 wt. % of units of (meth)acrylate monomers and polymer(II) is a vinyl polymer different from polymer (I) including hydroxyethyl cellulose or hydroxypropyl cellulose (abstract and [0099]); and wherein the composition is a powder [0056].
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group I:	Generic Claims:  1
Species 1: Claims 2 and 5: a mixture of separate copolymers or a core shell configuration: Applicant is required to elect if copolymers 1 and copolymers 2 are a mixture of separate copolymers 1 and 2 or a mixture in the form of a core-shell copolymer.

Group II:	Generic Claims:  8
Species 2: Claims 9, 10, 17, and 18: the drying process: Applicant is required to elect a single process selected from the group consisting of spray drying or freeze drying.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 an 8

Species 1 of group 1 lack unity of invention because the groups do not share the same or corresponding technical feature as a mixture of two separate copolymers is not the same as a core shell configuration. 
Species 2 of group 2 lack unity of invention because the groups do not share the same or corresponding technical feature spray drying is a different process than freeze drying.
The groups of inventions listed above do not relate to a Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617